Citation Nr: 1210368	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-40 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a chronic disability manifested by anal fissures, polyps and/or rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a skin disability and anal fissures, polyps and rectal bleeding.

In a March 2009 decision, the Board denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's March 2009 decision and returned the case to the Board for further action consistent with the directives of the Joint Motion.  In December 2010, the Board remanded the issues to the RO for further evidentiary development.  The requested development has been accomplished and the case has been returned to the Board.  

The Board notes that in the March 2009 decision, the Board remanded the issues of entitlement to service connection for temporomandibular joint dysfunction (TMJ), tinnitus and bilateral hearing loss.  In the December 2010 decision, the Board denied these claims.  Hence, they are no longer before the Board and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with seborrheic dermatitis in service and he has a current diagnosis of the disease; his statements regarding continuity of symptomatology post-service are competent and credible.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record of a chronic disability manifested by anal fissures, polyps and/or rectal bleeding at any time during the appeal period.  

CONCLUSIONS OF LAW

1.  Seborrheic dermatitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  A chronic disability manifested by anal fissures, polyps and/or rectal bleeding was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2004 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a March 2007 letter, he was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of completion of the notice provided is harmless because the claim was readjudicated, most recently in a September 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment reports, a VA examination report and the Veteran's statements.  

The Board notes that the VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Skin Disability

The Veteran's service treatment records show that he was treated in October 1969 for a skin rash in the form of a ring.  Tinea corpora was diagnosed.  In January 1972, he was treated for sores on his leg that were diagnosed as impetigo.  He was seen for multiple insect bites in May 1974 and was treated for urticaria in July 1974.  He was treated for complaints of a skin rash of the groin in August 1979, with an assessment of tinea cruris.  In January 1986, he received treatment for a fibrous lesion of the second digit of the left foot and a rash on the face, which was assessed as seborrheic dermatitis.  Specific shampoo was recommended.  No skin abnormalities were noted in the report of a May 1987 periodic examination.  

In a June 2005 statement, the Veteran related that he used shampoo prescribed for his skin for the skin problems on his scalp during service, and that it had corrected the problem for many years.  However, the condition spread to his face, including his eyebrows, nose and upper lid.  In a December 2005 statement, he stated that he had a "skin rash" since 1985 and that he self-treated the problem which would improve upon treatment.  

Upon VA examination in February 2011, the Veteran related that he used over-the-counter Selsum Blue or T-Gel shampoo at least every other day to keep the burning and itching from occurring.  He never sought treatment from a dermatologist.  He also has a rash on the top of his head, scalp, eyebrows, and bridge of his nose.  Photographs confirm these reports.  The assessment was seborrheic dermatitis.  After reviewing the claims file, the examiner concluded that it was less likely that the Veteran's skin rash was due to service.  She noted that seborrheic dermatitis is a common, inflammatory skin condition that causes flaky white to yellowish scales to form on oily areas such as the scalp or inside the ear.  It is thought to be due to a combination of an overproduction of skin oil and irritation from a yeast called malessizia.  She also noted that it ran in families and risk was increased by stress, fatigue, weather extremes, oily skin, infrequent shampoos or skin cleaning, obesity, and use of lotions that contain alcohol.  

In considering the evidence of record, the Board notes that the Veteran was diagnosed with seborrheic dermatitis in service and he has a current diagnosis of that skin disease.  Although there are no medical records denoting treatment for the skin ailment post-service, the Board finds that the Veteran's statements related to continuity of symptomatology are both competent and credible.  He is competent to report that he has experienced a skin rash on a regular basis post service and that he self-treated the condition.  Moreover, the Board finds that the Veteran's statements in this regard to be credible.  See Jandreau, supra.  Finally, in light of the fact that seborrheic dermatitis was diagnosed in service as well as upon VA examination in February 2011, the Board finds that the requirements of 38 C.F.R. § 3.303(b) have been met.  Hence, service connection for seborrheic dermatitis is warranted.  

Anal Fissures, Polyps and Rectal Bleeding

The Veteran's service treatment records show that he was seen was seen for complaints of an anal fissure beginning in February 1979.  An April 1979 treatment record includes an assessment of a recurrent anal fissure, with chronicity suggesting an underlying infection.  Testing did not show any masses and there were no lesions in the stomach and duodenum.  The colon and terminal ileum were also normal.  Later in the same month, the anal fissure was noted to be healed.  No current anus and rectum findings were noted in a periodic examination report from May 1987.  

In his June 2005 Notice of Disagreement, the Veteran reported that he had intended to make an appointment with a doctor for his anal fissures and polyps, but that he had not done so.  Upon VA examination in February 2011, the Veteran reported that he could not recall any other treatment for the condition since service.  Presently he described constipation two times per year and at least 90 percent of the time after defecation, he found bright red blood on the toilet paper.  He did not experience the bleeding with hard stools, but only on the softer stools after the constipation was gone.  Clinical evaluation revealed no anal fissures, polyps or rectal bleeding.  There was no hemorrhoid, anal stricture or rectal relapse.  There was evidence of a splitting at the top of the buttock inside the upper crack.  It appeared irritated from wiping and there was a piece of toilet paper with a small amount of brown stool.  There was no evidence of blood near the anal opening when touched with a Kleenex and no evidence of blood on the examiner's glove after rectal examination.  There was also no evidence of soiled undershorts when they were examined.  The examiner concluded that there was no current disability related to anal fissures, polyps or rectal bleeding.  

In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  The Board has considered the contentions of both the Veteran and his representative, and acknowledges that the Veteran was treated for an anal fissure and rectal bleeding in service.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer, supra.  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau, supra.  Here, the February 2011 VA examination report demonstrated that there is no chronic pathology related to anal fissures, polyps and rectal bleeding.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Here, the question of diagnosis of chronic anal fissures and polyps is not lay-observable and requires medical expertise.  The Board has also considered the Veteran's reports of pain occasional rectal bleeding.  However, the Board finds that such minimal bleeding, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for seborrheic dermatitis is granted.

Service connection for a chronic disability manifested by anal fissures, polyps and/or rectal bleeding is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


